Exhibit 11 Statement of Computation of Per Share Earnings We compute earnings per share using the two-class method in accordance with Accounting Standards Codification Topic No. 260, “Earnings Per Share.” The two-class method is an allocation of earnings between the holders of common stock and a company’s participating security holders. Our outstanding non-vested shares of restricted stock contain non-forfeitable rights to dividends and, therefore, are considered participating securities for purposes of computing earnings per share pursuant to the two-class method. We had no other participating securities at June 30, 2015 or 2014. Contingently issuable shares associated with outstanding service-based restricted stock units were not included in the earnings per share calculations for the three-month period ended June 30, 2015 as the vesting conditions had not been satisfied. The composition of basic and diluted earnings per share were as follows: (Dollars in thousands, except per share amounts) For the three months ended June 30: For the six months ended June 30: Numerator: Net income $ Less: distributed earnings allocated to non-vested restricted stock ) Less: undistributed earnings allocated to non-vested restricted stock (7 ) (1 ) ) (7 ) Numerator for basic earnings per share $ Effect of dilutive securities: Add: undistributed earnings allocated to non-vested restricted stock 7 1 49 7 Less: undistributed earnings reallocated to non-vested restricted stock (7 ) (1 ) ) (7 ) Numerator for diluted earnings per share $ Denominator: Weighted average shares outstanding – basic Effect of dilutive securities: Stock options and other awards Weighted average shares outstanding – diluted Basic earnings per share $ Diluted earnings per share $ $ $ $
